Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 07/26/2021 ("07-26-21 OA"), the Applicant amended the independent claim 1 to include the previously-indicated allowable subject matter of claim 4 and the intervening claim 2 and then canceled claims 2 and 4 on 10/21/2021 ("10-21-21 Response").
The Applicant amended claims 3 and 5 and the title in the 10-21-21 Response. 
Currently, claims 1, 3, 5, 7-13, 15, 17, 19 and 20 pending with claims 11-13 being withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Since Invention I (Group I) encompassing method claims 1-10 and 14-20 were elected without traverse on 07/08/2021, the withdrawn method claims 11-13 have been canceled via Examiner's Amendment below (see Section 1302.04 of the MPEP). 

Withdrawn claims 11-13 have been canceled.
After the cancelation of withdrawn claims 11-13, claims 1, 3, 5, 7-10, 15, 17, 19 and 20 are pending. 
Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 3 under line item number 1 of the 07-26-21 OA.
Applicant's arguments starting on page 6 of the 10-21-21 Response have overcome the 35 U.S.C. 112(b) rejection of claims 1-10 and 14-20 set forth starting on page 3 under line item number 2 of the 07-26-21 OA.
Applicant's amendments to the independent claim 1 incorporating the previously-indicated allowable subject matter of claim 4 and the intervening claim 2 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 6-8, 10, 14, 15 and 18-20 as being anticipated by Watanabe set forth starting on page 4 under line item number 3 of the 07-26-21 OA.

Allowable Subject Matter
Claims 1, 3, 5, 7-10, 15, 17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the independent claim 1 has been amended to include the previously-indicated allowable subject matter of claim 4 and the intervening claim 2 set forth on page 9 under line item number 4 of the 07-26-21 OA.
Claims 3, 5, 7-10, 15, 17, 19 and 20 are allowed, because they depend from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        01 November 2021